DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-8, in the reply filed on 02/15/2022 is acknowledged. However, the restriction is hereby withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/12/2021, 3/05/2020 and 7/31/2019 have been considered.
Drawings
The drawings submitted on 7/31/2019 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald R. Studebaker on 6/10/2022.
The application has been amended as follows: 
In claim 1, line 1, the phrase “film comprising” is replaced by “film for a coating target object, the laminated coating film comprising”.
In claim 1, line 2, “a coating” is replaced by “the coating”.
In claim 6, line 1, the phrase “laminated coating film according to claim 1” is replaced by “coated article according to claim 8”.
In claims 1 and 9, the phrase “greater than 500” is amended to “greater than 500 and equal to or less than 700”.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over JP 2016185527 A to Inazumi et al., which represents the closest prior art of record. Inazumi et al. discloses a multilayered coating film comprising a metallic basecoat layer, a colored basecoat layer and a transparent topcoat layer, and an automobile part comprising the multilayered coating film disposed on an electrodeposition coating layer, wherein the metallic basecoat layer comprises a lustrous material, e.g., aluminum flake, and a color pigment, and the colored basecoat layer comprises a color pigment and has a light (300-420 nm) transmittance of 20-70%. In other words, the colored basecoat layer is translucent. Inazumi et al. fails to teach a laminated coating film wherein the metallic basecoat and the colored basecoat both contain the same organic UV absorber having a MW of 500-700. The exemplary films employ the organic ultraviolet absorber Tinuvin 384 in both layers. This UVA has a MW of only 451.6. While it is known in the art that low molecular weight UV absorbers are volatile and tend to migrate, there is not an obvious reason for one skilled in the art to modify the disclosure by Inazumi et al. by replacing the Tinuvin 384 with a UVA having a MW of 500-700, a molecular weight range which is shown to be critical in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762